NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JENNY ROMAN ROQUE,                              No.    18-73245

                Petitioner,                     Agency No. A073-935-968

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Jenny Roman Roque, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Roman Roque’s motion to

reopen as untimely where the motion was filed more than eight years after the

order of removal became final, and Roman Roque did not establish that any

exception to the time limitation applied. See 8 C.F.R. § 1003.2(c)(2) (motion to

reopen must be filed no later than 90 days after the date of the final administrative

decision); 8 C.F.R. § 1003.2(c)(3) (listing exceptions to the time bar). We reject

Roman Roque’s contentions that the BIA erred by not considering equitable tolling

where Roman Roque did not request tolling in the motion to reopen. See Abebe v.

Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (“[W]hen a petitioner

does file a brief, the BIA is entitled to look to the brief for an explication of the

issues that petitioner is presenting to have reviewed.”).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte because neither of Roman Roque’s contentions raise a colorable legal or

constitutional error underlying the BIA’s denial. See Bonilla v. Lynch, 840 F.3d
575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review Board decisions

denying sua sponte reopening for the limited purpose of reviewing the reasoning

behind the decisions for legal or constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     18-73245